Citation Nr: 1623590	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  08-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and S.M.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted entitlement to service connection for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.  

The Veteran and his significant other, S.M., testified at a hearing before a Veterans Law Judge in July 2009 regarding his appeal for an increased disability rating for PTSD.  As that Veterans Law Judge is no longer employed by the Board, by letter dated in March 2012, the Veteran was provided the opportunity to testify at a hearing before another Veterans Law Judge.  In April 2012, the Veteran replied that he did not want to appear at another hearing.

In an April 2014 decision, the Board found that under Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised by the record, and was part of the Veteran's claim for an increased disability rating for PTSD.  The Board granted entitlement to a 70 percent disability rating from August 24, 2007 for PTSD, and remanded the claim of entitlement to a TDIU for further development.  The claim of entitlement to a TDIU was again remanded for further development in January 2015 and August 2015.

This is a paperless file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system include a January 2014 appellate brief; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board sincerely regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.  Further, a remand is necessary to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2015 remand, the Board instructed the AOJ to ask the Veteran to identify any healthcare providers who have been treating him for PTSD, and to obtain any identified records.  In April 2015, the Veteran submitted a completed VA Form 21-4142a, General Release for Medical Provider Information to VA, which identified treatment at the Ft. Pierce VA clinic from 2010 to 2013, the Hollywood VA clinic from 2008 to 2009, and from the Pembroke Pines VA clinic from 2006 to 2009.  The Board notes the Hollywood VA Community Based Outpatient Clinic (CBOC) and the Pembroke Pines CBOC are associated with the Miami VA Medical Center (VAMC).  Associated with the evidentiary record are treatment records from the Miami VAMC dated from July 2007 to February 2008.  In accordance with the Board's remand instructions, the AOJ obtained treatment records from the West Palm Beach VAMC, which includes the Fort Pierce CBOC, dated from November 2009 to April 2015.  As the Veteran has indicated he received mental health treatment from facilities associated with the Miami VAMC dated through 2009, there remain outstanding VA treatment records.  See also March 2010 Fort Pierce primary care note (Veteran moved from Miami last May); December 2009 Fort Pierce primary care note (Veteran reported seeing mental health at VA in Davie, Florida).

In a November 2015 statement, the Veteran reported that he was advised by coworkers and his supervisor to retire from the fire department, and stated that he saw they were right because he had "become argumentative, throwing trash cans, kicking doors and slamming them.  I was even becoming rude to patients on calls."  The Veteran further reported overhearing co-workers refer to him as a "Vietnam nut case" and a "loose cannon."  The Veteran has also reported almost losing his job after he was arrested for driving under the influence of alcohol, but that his employer sent him for treatment and that he feels fortunate he was "given a break."  See also February 2016 Veteran statement; April 2015 VA examination report (Veteran reported arguments with co-workers); August 2014 VA Form 21-8940 (became irritable with co-workers); April 2012 Veteran statement (co-workers referred to him as a "crazy Vietnam nutcase and a loner"); July 2009 Travel Board hearing testimony (went through AA through employer); December 2007 VA social work consult (almost lost his job as a firefighter of 29 years due to alcohol); April 2006 VA examination report (was not enjoying the work as much as he used to and was feeling irritable and he decided to retire).  On remand, the AOJ should undertake appropriate efforts to obtain any relevant employment records, to include any records regarding conflicts with co-workers or supervisors, and any records regarding the circumstances surrounding the Veteran's retirement.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any records regarding the Veteran's employment with `Miami Dade County Fire Rescue, to include any information regarding conflicts with co-workers and/or supervisors, and the circumstances under which he left the job.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain the Veteran's outstanding VA treatment records, to include from the Miami VAMC and associated outpatient clinics dated from February 2008 through 2009, and any updated VA treatment records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should undertake any further development it determines is warranted.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

